Supreme Court of the United States
                                Office of the Clerk
                          Washington, DC 20543-0001
                                                                   Scott S. Harris
                                                                   Clerk of the Court
                                                                    (202) 479-3011
                                       July 15, 2015


Clerk
Court of Criminal Appeals of Texas
P.O. Box 12308
Capitol Station
Austin, TX 78711


        Re:   Juan Lizcano
              v. Texas
              No. 15-65
              (Your No. WR-68,348-03)


Dear Clerk:

        The petition for a writ of certiorari in the above entitled case was filed on July
14, 2014 and placed on the docket July 15, 2015 as No. 15-65.




                                          Sincerely,

                                          Scott S. Harris, Clerk

                                          by
                                                ^4£—
                                          Andrew Downs
                                          Case Analyst




                                                                           WED IN
                                                              20URT OFCRIMINAL APPEALS
                                                                     JUL 20 2015